PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Pal et al.
Application No. 16/253,462
Filed: 22 Jan 2019
For: REAL TIME MACHINE LEARNING BASED PREDICTIVE AND PREVENTIVE MAINTENANCE OF VACUUM PUMP
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition filed December 21, 2020, under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for a failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the payment of the issue fee, as required by the Notice Requiring Inventor’s Oath or Declaration mailed July 15, 2020.  The issue fee payment was received on October 15, 2020.  Accordingly, the application became abandoned on October 16, 2020.  A Notice of Abandonment was mailed on October 23, 2020.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of executed Declarations under 37 CFR 1.63 for Inventors Biplab Pal, Steven Gillmeister and Amit Purohit, (2) the petition fee of $1,050, and (3) an adequate statement of unintentional delay.

As the Power of Attorney was only recently given to the petitioner, it is not apparent whether the statement of unintentional delay was signed by a person who would have been in a position of knowing that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  Nevertheless, in accordance with 37 CFR 11.18, the statement is accepted as constituting a certification of unintentional delay.  However, in the event that petitioner has no knowledge that the delay was unintentional, petitioner must make such an inquiry to ascertain that, in fact, the delay was unintentional.  If petitioner discovers that the delay was intentional, petitioner must notify the Office.

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309. Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.

The application is being forward to the Office of Data Management (ODM) to be processed into a patent.  
 

/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET